August 2, 1968


Honorable Fred West                   Opinion No. M- 264
County Attorney
Lubbock County Courthouse             He:   Whether the County Commls-
Lubbock, Texas                              sloners' Court has authority
                                            to act as the community
                                            action agency under the
                                            1967 amendments to the
                                            Economic Opportunity Act,
Dear Mr. West:                              and related questions.
         You have requested our opinion on the following ques-
tions:
          "1. Does the Commissioners' Court have the
     authority to act as the community action agency?
          "2 . Could the Commissioners Court designate
     another group to serve as the community action
     agency?
          "3.  If the Commissioners ' Court did designate
     another group, what amount of control would the
     Court have over such a group that they designated
     to serve as the Community Action Agency?"
          The Bulletin on Organizing Communities for Action, setting
out the effect of the 1967 amendments to the Economic Opportunity
Act, published by the Office of Economic Opportunity on pages 23 and
24 of Fub.Law. 90-222, Sec. 212, states the specific powers and
functions of community action agencies and on pages II and iii of
Appendix B, 4 of said Bulletin, twenty-four projects and activities
of community action agencies are set forth. These agencies are re-
quired to plan, conduct,,administer, and evaluate such community
projects as day care and preschool, literacy courses and other
adult basic education, legal advice and representation, consumer
education, employment and manpower training, assistance to small
neighborhood businesses and many others. On cited page ii, it Is


                             -1280-
Hon. Fred West, page 2 (M-264)


expressly stated that OEO must be assured that the ran e of
choices will not be arbitrarily curtailed by limltaI?+---
                                                     ons on
the community action agency's legal powers. We'flnd no con-
stitutional or statutory authority for commissioners' courts
In Texas to exercise such powers and functions or to engage in
these activities. The Bulletin recognizes on pages 7 and 11
that many political jurisdictions may not be able to serve as
community action agencies because of limitations in their legal
powers to meet statutory and administrative requirements. Sub-~
stantial constitutional and statutory amendments would be required
in Texas before OEO could be assured that commissioners' cdurts
could undertake either directly or by contract with other organi-
zations the wide range of activities and projects listed and re-
quired by such federal agency.
          Texas Constitution, Article V, Section 18, provides
that the Commissioners Court shall exercise such powers and
jurisdiction over all county business as is conferred by the Con-
stitution and the laws of the State. The Commissioners' Court thus
has only the powers granted by the Constitution and by the statutes
of Texas. CCZ,                  147 Tex. 169, 214 S.W.2d 451 (1948).
          In 15 Texas Jurisprudence 2d 265,   Counties, Section 37,
the following Is stated:
          "The Constitution declares that the Com-
     missioners' Court shall exercise such powers
     and jurisdiction over all county business as
     is conferred by the Constitution and the laws
     of the State, Under this provision, the powers
     of the Commissioners' Courts are limited strictly
     to county business. The Legislature has no au-
     thority to enlarge their powers or jurisdiction
     to other activities, and any attempt to do so is
     void."
          We therefore are necessarily required to answer your
first two questions in the negative, and consequently an answer
to question No. 3 Is not required.
                      SUMMARY
          The Commissioners' Court does not have the
     authority , under the Constitution or laws of the
     State of Texas, to act as the community action
     agency and Is not authorized to designate another
     group to serve as the community action agency
     under the 1967 Amendments to the Economic Oppor-
     tunity Act.

                                - 1281-
.
    Hon. Fred West, page 3 (M-264)




    Prepared by Jack Sparks
    Assistant Attorney General
    APPROVED:
    OPINION COMMITTEE
    Hawthorne Phillips, Chairman
    Kerns Taylor, Co-Chairman
    Pat Bailey
    Bill Allen
    Dyer Moore, Jr.
    Pat Cain
    A. J. CARUBBI, JR.
    Executive Assistant




                                 -1282-